Citation Nr: 1420523	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include whether new and material evidence had been received to reopen a previously-denied claim.

2.  Entitlement to service connection for a skin disorder of the bilateral feet, to include whether new and material evidence has been received to reopen a previously-denied claim.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) St. Paul Regional Office (RO) in Fort Snelling, Minnesota that denied the Veteran's request to reopen previously-denied claims of service connection for left foot dry skin and crack syndrome and for a left knee condition.

During the course of the appeal the RO reopened the previously-denied claims and adjudicated them on the merits, as reflected in the Supplemental Statement of the Case (SSOC) in October 2012.  Even when the RO reopens a claim and adjudicates the merits, the Board may review the merits only after it determines that the claim was properly reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

In his substantive appeal, received in August 2012, the Veteran stated a claim for service connection for fallen arches (pes planus).  The RO incorporated that claim into the claim on appeal for bilateral foot disorder and denied the claim in the October 2012 SSOC cited above.  However, if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication; thus, a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury and the two claims must be considered independently.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).  The Board has accordingly characterized the issue of pes planus as a separate issue on appeal.  

In January 2013 the Veteran submitted a claim requesting service connection for a left knee condition as secondary to the service-connected right knee disability.  The RO incorporated the issue into the reopened claim for service connection for left knee disorder and adjudicated the question in the most recent SSOC, issued in February 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO reopened the previously-denied claims for a left knee disorder and for a skin disorder of the bilateral feet based on outpatient treatment records from the VA Medical Center (VAMC) in St. Cloud, Minnesota, that contained treatment reports relevant to those disorders dating from May 14, 2009.  The SSOC in October 2012 also cited a November 2011 treatment note from the St. Cloud VAMC that pertained to a recent clinical diagnosis of pes planus.  Although there are a few treatment records from November and December 2011 in Virtual VA, the remainder of the records mentioned are not associated with the claims file or with records in Virtual VA or the Veterans Benefit Management System (VBMS).  Without access the medical evidence cited by the RO, the Board can neither determine whether the claims were properly reopened nor consider the merits of the claims.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain the medical treatment records from St. Cloud VAMC dating from May 14, 2009 to the present, and associate such records with the claims file or with the Veteran's file in Virtual VA/VBMS. 

2.  The AOJ should also perform any additional development indicated.

3.  The AOJ should then review the expanded file and readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative a new SSOC and provide them an appropriate period in which to respond.  Then, if appropriate, return the case to the Board for further review.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



